Citation Nr: 1036414	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of perforated 
left eardrum.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2008 and May 2009 Regional Office (RO) in 
St. Louis, Missouri rating decisions.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran's current perforated left eardrum or the residuals 
therefrom are causally related to a disease, injury or event in 
service.

2.  The preponderance of the evidence is against finding that the 
Veteran has a current hearing loss disability that is causally 
related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  A perforated left eardrum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in January 2008 and December 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The letters from the RO explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA and service treatment records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  Furthermore, the Veteran has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The 
Veteran was provided VA examinations for his claims in June 2008, 
with July 2008 addendum, and an additional examination for the 
perforated left eardrum claim in May 2010, with an addendum also.  
At the June 2008 examination, the Veteran's right ear hearing 
acuity did not meet the criteria for a hearing loss disability as 
defined by 38 C.F.R. § 3.385 (2009).  The Veteran was diagnosed 
with a mixed, conductive and sensorineural, left ear hearing loss 
disability.  During both examinations the Veteran was diagnosed 
with a perforated left eardrum.  Despite review of the Veteran's 
reported history, his current symptoms, review of the available 
private and VA treatment records, and a physical examination, and 
as will be discussed in greater detail below, neither VA examiner 
could reach a conclusion as to the etiology of the Veteran's 
current perforated left eardrum, specifically with respect to any 
relation to military service.  The examiners each noted they were 
unable to find any link between the Veteran's current perforated 
left eardrum and military service because there were no service 
treatment records indicating ear problems in service or VA or 
private treatment records for more than five (5) decades after 
service and, as such, it was impossible for the examiner to 
determine the onset of the Veteran's current disability.  The 
June 2008 VA examiner found that the Veteran's left ear hearing 
loss was inconsistent with acoustic trauma and attributed the 
left ear hearing loss to his perforated left eardrum.  As will be 
discussed in greater detail below, the examiners took into 
account the Veteran's reported history, his current symptoms, 
review of the available private and VA treatment records, and the 
results of physical and diagnostic examination.  Therefore, the 
Board finds these examinations to be thorough and complete and 
sufficient upon which to base a decision with regard to these 
claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In the instant case, there is no presumed service connection 
because hearing loss was not medically diagnosed within one year 
of discharge; indeed, it was not diagnosed until multiple decades 
after service.

In the absence of presumption, to establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes the Veteran is in receipt of, among other things, 
the Korean Service Medal, with two Bronze Service Stars, for his 
service as an artilleryman in Korea.  While there is no clear 
award for participation in combat operations, the Board concludes 
that based on the Veteran's job duties and the length of time 
overseas, combat service will be presumed.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals 
for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service.  However, 38 U.S.C.A. § 1154(b) does not establish 
service connection for a combat veteran; it aids him by relaxing 
the adjudicative evidentiary requirements for determining what 
happened in service. 




Perforated Left Eardrum

The Veteran contends that his perforated left eardrum was 
incurred in active service.  Specifically, the Veteran alleges 
that his disability was incurred as a result of his duties 
standing next to 155 mm Howitzer, including one incidence where a 
back blast from an artillery piece ripped the seams out of his 
clothing, blinding and deafening him, and causing ringing in his 
ears.      

The Veteran's service treatment records reflect no complaints, 
treatment, or diagnosis of an ear or hearing loss disability in 
service.  As such, the Veteran will be presumed to have entered 
service in sound condition.  38 U.S.C.A. §§ 1111 (West 2002 & 
Supp. 2010).  Of note, the Veteran's Report of Physical 
Examination on separation in September 1954 specifically noted 
normal eardrums.

After service, the claims file does not indicate, nor does the 
Veteran contend, that he received treatment for problems with his 
left ear until February 2008, more than 50 years after service.  
At that time, the Veteran reported gradual hearing loss for 53 
years and that several times during service a mortar had 
backfired after which the Veteran experienced immediate hearing 
loss, particularly in the left ear.  The Veteran also noted 
chronic tinnitus.  On examination, the left tympanic membrane had 
a moderate perforation measuring approximately 20 percent in the 
posterior quadrant.  Diagnostic testing showed mixed hearing loss 
in the left ear.  The examiner diagnosed mixed hearing loss left 
ear with chronic tympanic membrane perforation.  

In March 2008, the Veteran sought treatment with the VA, 
reporting that he had been diagnosed with hearing loss and a 
perforated left eardrum.  On examination, the Veteran's tympanic 
membranes were partially obscured by cerumen, but there was no 
perforation seen on the visualized portions.

In June 2008, the Veteran was afforded a VA examination.  At that 
time, the Veteran reported current hearing loss and difficulty 
understanding others when there was background noise.  The 
Veteran described the incident with the Howitzer discussed above 
and noted that he had not received medical treatment, but had 
been moved to the sideline and permitted to lie down.  The 
Veteran described post-service employment in an office at a 
stockyard for 41 years, which was not a noisy environment.  The 
Veteran discussed his prior diagnosis with a left tympanic 
membrane perforation.  On examination, the Veteran had a central 
left tympanic membrane perforation.  Audiometric testing showed 
mixed left ear hearing loss.  The examiner noted that treatment 
of the Veteran's perforated left eardrum could result in improved 
left ear hearing.  A subsequent July 2008 addendum noted that the 
Veteran had mixed left ear hearing loss that was not consistent 
with acoustic trauma.  As to etiology of the Veteran's perforated 
left eardrum, the examiner stated that he could not link this 
disorder to his military service, stating that based on the facts 
in evidence to do so would be mere speculation.  Specifically, 
the examiner noted that he could not link any current perforated 
left eardrum to military service because the first complaints, 
treatment, and diagnosis were all over 50 years after service.  
Thus, the Board finds the June 2008 examiner did provide a 
specific opinion with respect to the etiology of the Veteran's 
left perforated eardrum; namely that, based on the evidence of 
record, the examiner could not conclusively attribute onset of 
the current perforated left eardrum to the Veteran's military 
service and that any statement to that effect would be mere 
speculation.

In November 2008, the Veteran again sought private treatment.  At 
that time, the Veteran noted a many year history of a heartbeat 
sound in his left ear.  He also stated that the left ear seemed 
to feel more plugged and that he occasionally felt twinges of 
pain in the ear.  On examination, the Veteran had an unchanged 
perforation of the left tympanic membrane in the posterior 
quadrant.  The Veteran's hearing on testing was about 20 dB worse 
than in February.  The examiner assessed chronic left tympanic 
membrane perforation with conductive hearing loss.

In February 2009, the Veteran was seen for unrelated medical 
complaints.  At that time, the Veteran's external auditory canals 
and tympanic membranes were clear with well pneumatized middle 
ear spaces.  The left ear had a retraction pocket posteriorly.

In May 2010, the Veteran was afforded a second VA examination.  
The Veteran reported the same incident with the Howitzer and lack 
of contemporaneous treatment, despite an inability to hear for 
quite some time.  The Veteran complained of hearing loss, 
tinnitus and ear pain since 1953, with the hearing loss and 
tinnitus constant in nature and the ear pain occurring two to 
three times per month for minutes or less.  The Veteran also 
discussed daily ear pruritus and balance or gait problems.  On 
examination, the left tympanic membrane was perforated and 
immobile, with consequent balance disturbance, hearing loss, and 
tinnitus.  The examiner diagnosed perforated left tympanic 
membrane; history of acoustic trauma; residuals of trauma are a 
subtle balance disturbance, with subjective hearing loss and 
tinnitus.  The examiner was not able to opine as to etiology, as 
the claims file was unavailable.  Later in May 2010, an addendum 
was provided after review of the claims file.  The examiner noted 
that the service treatment records showed no evidence of hearing 
loss, tinnitus, or a perforated tympanic membrane while in 
service or within one year of service.  The examiner noted that 
the Veteran appeared to be a good historian and there was 
validity in his recollection of events.  Specifically, the 
examiner noted that the Veteran's reports of not receiving a 
"true" hearing test at separation and his reports of trouble 
hearing were substantiated by the evidence in the claims file.  
The examiner also noted that the Veteran's duty in the artillery 
was consistent with the potential for significant noise exposure.  
However, given the negative service treatment records and the 
absence of any complaints, treatment, or diagnosis of perforated 
left eardrum for decades after service, the examiner could not 
link the Veteran's perforated left eardrum to his military 
service without speculation.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's current perforated left eardrum was incurred in or 
aggravated by his military service.  Specifically, there is no 
competent evidence of record linking the Veteran's current 
perforated left eardrum to his military service.  With respect to 
the June 2008 and May 2010 VA examination opinions, the Board 
notes that a possible connection is too tenuous a basis on which 
to grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one within 
the range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102; see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value and 
not a sufficient basis to grant service connection).  Based on 
the evidence showing no in-service or post-service records of 
left ear problems for over five (5) decades after service and the 
absence of evidence of hearing loss, tinnitus, or eardrum 
perforation during service, the June 2008 and May 2010 VA 
examiners noted that given the absence of any complaints or 
treatment for multiple decades it would be mere speculation to 
attribute any current perforated left eardrum to the Veteran's 
military service.  As such, the two VA examination reports cannot 
serve as a basis to support the Veteran's claim for service 
connection.  

The Board also has considered the private treatment records 
denoting a perforated left eardrum.  These records note the 
Veteran's reports of in-service hearing problems and exposure to 
acoustic trauma; however, no private record directly attributes 
any diagnosed perforated left eardrum to the Veteran's military 
service, including acoustic trauma therein.

The Board has considered the Veteran's lay assertion that his 
current perforated left eardrum is related to his military 
service.  The Board recognizes that the Veteran is quite sincere, 
and, certainly, he is competent to describe having been present 
when a mortar backfired in service, and the circumstances 
surrounding that incident, to include any symptoms such as pain 
that he experienced.  Thus, his statements are entitled to some 
probative weight.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, it must be considered that the Veteran is 
recalling events that occurred decades ago.  Furthermore, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, especially as to complex medical 
diagnoses that cannot be made based simply on sensory observation 
such as a link between his current perforated left eardrum and 
any acoustic trauma or other incidents in service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions); see also 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that the Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).  

As discussed above, the service treatment records are absent of 
any complaints of left ear problems in service.  Of particular 
note, the Veteran's separation examination specifically found 
normal eardrums on examination.  Nor are there any documented 
complaints of left ear problems for over five (5) decades after 
service.  To date, the claims file indicates no VA or private 
treating professional has affirmatively related the Veteran's 
current perforated left eardrum or other left ear disability to 
his military service.  As discussed above, the June 2008 and May 
2010 VA examiners considered the Veteran's report of continuity 
of symptomatology regarding his hearing loss since service, but 
also considered the absence in the claims file of complaints in 
the service treatment records or for multiple decades after 
service.  Based on this evidence, the examiners concluded it 
would be speculation to attribute the Veteran's current 
perforated left eardrum to his military service.  As such, the 
Board concludes that the preponderance of the evidence is against 
the claim.  See Shedden, supra.

Bilateral Hearing Loss

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing 
loss due to in-service noise exposure, primarily from artillery, 
including 155 mm Howitzers.  The Veteran's DD-214 indicates his 
MOS was in artillery.  As such, the Veteran's reports of military 
noise exposure are consistent with the circumstances of his 
service and acoustic trauma is likely and may be presumed.  

The Veteran's service treatment records do not include audiograms 
showing current hearing acuity.  Instead, the Veteran's January 
1952, September 1952, and September 1954 reports of medical 
examination included only whispered voice tests, for which the 
Veteran scored 15 out of 15.  In addition, the September 1954 
examination report on separation indicated a score of 15 out of 
15 on the spoken voice test.

After service the Veteran acknowledges he did not seek treatment 
for his hearing problems until approximately February 2008.  In 
support of his claim, the Veteran submitted a February 2008 
private audiological report.  At that time, the Veteran reported 
gradual hearing loss for 53 years and that several times during 
service a mortar had backfired after which the Veteran 
experienced immediate hearing loss, particularly in the left ear.  
The Veteran also noted chronic tinnitus.  On examination, the 
Veteran had normal hearing in the right ear, with only mild 
sensorineural hearing loss and mixed hearing loss in the left 
ear.  The Veteran's speech recognition threshold was noted to be 
excellent bilaterally.  The examiner diagnosed mixed hearing loss 
left ear with chronic tympanic membrane perforation.  The Board 
notes along with the audiology report, the Veteran submitted an 
audiogram from February 2008.  In that regard, the audiogram did 
not provide a specific breakdown of puretone thresholds except in 
graphical format, which the Board is not competent to interpret.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations of 
audiometric data).  As noted, however, the accompanying report 
discussed the data contained in the audiogram for the purposes of 
diagnosing a hearing loss disability.

In March 2008, the Veteran sought treatment with the VA, 
reporting that he had been diagnosed with hearing loss and a 
perforated left eardrum.  On examination, the Veteran's tympanic 
membranes were partially obscured by cerumen, but there was no 
perforation seen on the visualized portions.

In June 2008, the Veteran was afforded a VA examination.  At that 
time, the Veteran reported current hearing loss and difficulty 
understanding others when there was background noise.  The 
Veteran described the incident with the Howitzer discussed above 
and noted that he had not received medical treatment, but had 
been moved to the sideline and permitted to lie down.  The 
Veteran described post-service employment in an office at a 
stockyard for 41 years, which was not a noisy environment, as 
well as noise exposure through hunting and use of a riding 
lawnmower.  The Veteran discussed his prior diagnosis with a left 
tympanic membrane perforation.  At that time, the Veteran denied 
tinnitus.  On examination, the Veteran had a central left 
tympanic membrane perforation.  Audiometric testing showed mild 
sensorineural hearing loss for the right ear through 1000 Hz with 
normal hearing sensitivity at 2000 Hz and above.  The Veteran had 
mixed left ear hearing loss.  Word recognition scores were 
excellent for the right ear and good for the left ear.  The 
examiner noted that treatment of the Veteran's perforated left 
eardrum could result in improved left ear hearing.  A subsequent 
July 2008 addendum noted that the Veteran had mixed left ear 
hearing loss, which was not consistent with acoustic trauma, but 
could possibly be due to the Veteran's eardrum perforation.  

In November 2008, the Veteran again sought private treatment.  At 
that time, the Veteran noted a many year history of a heartbeat 
sound in his left ear.  He also stated that the left ear seemed 
to feel more plugged and that he occasionally felt twinges of 
pain in the ear.  On examination, the Veteran had an unchanged 
perforation of the left tympanic membrane in the posterior 
quadrant.  The Veteran's hearing on testing was normal in the 
right ear and about 20 dB worse than in February 2008 in the left 
ear.  The examiner assessed chronic left tympanic membrane 
perforation with conductive hearing loss in the left ear.  The 
report also included only a graphical representation of the 
observed hearing acuity by frequency, which the Board is not 
competent to interpret.  See Kelly, supra.

In February 2009, the Veteran was seen for unrelated medical 
complaints.  At that time, the Veteran's external auditory canals 
and tympanic membranes were clear with well pneumatized middle 
ear spaces.  The left ear had a retraction pocket posteriorly.

With respect to the Veteran's claimed right ear hearing loss, the 
Board notes the threshold requirement for service connection to 
be granted is competent medical evidence of the current existence 
of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the 
Board recognizes the Veteran's sincere belief in his claim of 
right ear hearing loss, as explained above, the competent medical 
evidence of record does not show the Veteran to have a current 
right ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Thus, there may be no service connection for this 
claimed disability on either a presumptive or direct basis.  

With respect to the Veteran's left ear hearing loss, the Board 
recognizes the Veteran has a left ear hearing loss disability as 
defined by 38 C.F.R. § 3.385.  However, having reviewed the 
complete record, the Board concludes the preponderance of the 
evidence is against finding that any current left ear hearing 
loss disability was related to in-service noise exposure or other 
incident of military service.  

In that regard, the Board notes that both VA examiner and private 
treatment professionals have concluded that the Veteran's left 
ear hearing loss is mixed in nature.  Both private and VA 
treatment providers have asserted that the most likely 
attribution of the Veteran's left ear hearing loss is conductive 
in nature and due to his perforated left eardrum.  The Board 
notes that the June 2008 VA examination report addendum did not 
specifically find that the Veteran's left ear hearing loss was 
attributable to his perforated left eardrum; however, the 
addendum did specifically note that the hearing loss was not 
consistent with acoustic trauma alone and the examination report 
also noted treatment of the perforated left tympanic membrane 
would likely improve the Veteran's hearing.  Thus, in context, 
the June 2008 VA examiner clearly associated the left ear hearing 
loss with the perforated eardrum.  The private treatment records 
directly attribute the perforated left eardrum to the Veteran's 
left ear hearing loss.

With respect to any claim that the Veteran's left ear hearing 
loss was caused or aggravated by his perforated left eardrum, as 
discussed above, service connection has not been established for 
the Veteran's perforated left eardrum.  As such, service 
connection may not be established for a left ear hearing loss 
disability, as secondary to a service-connected perforated left 
eardrum disability, as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

With regards to otherwise granting service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service 
or symptomatology was consistent from service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no evidence of record 
indicating the Veteran was treated for or diagnosed with a left 
ear hearing loss disability in service or within one year of 
service, nor does the Veteran contend that he sought treatment 
for such a problem for over five (5) decades after service.  
Furthermore, no medical opinion has related his current left ear 
hearing loss disability directly to service or any other incident 
of military service, including acoustic trauma.  Indeed, the June 
2008 VA examination report addendum specifically noted that the 
Veteran's left ear hearing loss was inconsistent with acoustic 
trauma.  Private treatment records similarly attribute the left 
ear hearing loss to the Veteran's perforated left eardrum, as 
discussed above.  Therefore, service connection for a left ear 
hearing loss disability on a direct basis is not warranted. 
 
In reaching this determination, the Board has also considered the 
Veteran's self-reported history of hearing loss dating back to 
service.  In this regard, the Veteran is certainly competent to 
report that he experiences difficulty hearing.  See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Court 
has held that, even where a veteran asserted continuity of 
symptomatology since service, he or she is not necessarily 
competent to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other 
grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495- 98 (1997).  As explained above, multiple VA and 
private treatment providers have attributed the Veteran's current 
left ear hearing loss to his perforated left eardrum.  Moreover, 
the June 2008 VA examiner specifically rejected the possibility 
that the Veteran's left ear hearing loss was caused by acoustic 
trauma, in service or otherwise.  The Board finds that the 
opinions of these health care specialists outweigh the Veteran's 
lay reports.  See Jandreau, supra.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for residuals of perforated 
left eardrum is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


